 

Case 20-17365 Doc 1

Fill in this information to identify your case:

Filed 08/06/20

 

United States Bankruptcy Court for the:

District of Maryland

Case number (if known):

11365 :

Official Form 101

 

EI

Chapter you are filing under:
Chapter 7

C} Chapter 11
QO) Chapter 12
OC) Chapter 13

gts

 

Page 1 of 60

  

 

  

amended filing

Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

aa Identify Yourself

1. Your full name

Write the name that is on your

About Debtor 1:

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

government-issued picture Nicole -
identification (for example, First name First name
your driver's license or Joyce
passport). Middle name Middle name
Bring your picture Eaton
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr, UH, IN) Suffix (Sr., Jr., I, IN)
2. All other names you Nicoe
have used in the last 8 First name First name
years Joyce
Include your married or Middle name Middle name
maiden names. Eaton-Puryear
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security KK — xX - _ 32S 5 XXX XX — — —
number or federal OR OR
Individual Taxpayer
Identification number Qxx - xx -_ Q xx — xx -_

(ITIN)

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 1

 
Case 20-17365 Doc 1

Debtor: Nicole Joyce Eaton Flory cone

 

First Name Middle Name

Last Ryne

Case number {if known),

 

Filed 08/06/20 Page 2 of 60

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

J i have not used any business names or E/Ns.

About Debtor 2 (Spouse Only in a Joint Case):

CJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

EIN”

EIN"

 

5. Where you live

2345 Edmonson Ave

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Balimore MD = 21207

City State ZIP Code City State ZIP Code
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Y Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

UO) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
 

Debtor 1

Case 20-17365 Doc1 Filed 08/06/20 Page 3 of 60

Nicole Joyce Eaton Yoeryene/ Case number (if known)
ast N@he

First Name Middle Name

 

| Part 2: Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing te file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(4 Chapter 7

C] Chapter 11
CJ Chapter 12
QO) Chapter 13

 

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11,

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

CI will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

1 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

CO] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

C] No
M4 Yes. District Maryland When 04/29/2015 Case number 15-16082
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
4 No
Ol yYes. debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known

 

MM /DD/YYYY

CINo. Goto line 12.
iA Yes. Has your landlord obtained an eviction judgment against you?

A No. Go to line 12.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 
Case 20-17365 Doc1 Filed 08/06/20 Page 4 of 60

Debtor 1 Nicole Joyce Eaton Varyeee/

Case number (i known)
First Name Middle Name Last Nag

 

ar Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor J No. Goto Part 4.
of any full- or part-time
business? () Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

OQ) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
WJ Stockbroker {as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

413. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? W No. | amnot filing under Chapter 11.

For a definition of smailf
business debtor, see
11 U.S.C. § 101(51D).

QI) No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.
OC) Yes. lam filing under Chapter 11, | am a small business debtor according to the definition in the

Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.
Sa Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do youownorhaveany Qno
property that poses or is
alleged to pose a threat QO) Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-17365 Doc1 Filed 08/06/20 Page 5 of 60

Debtor 1 Nicole Joyce Eaton bryene/ Case number (if known)

First Name Middle Name Last Ndwfe

 

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LC) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

UL) 1 am not required to receive a briefing about
credit counseling because of:

U) Incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to. participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

QO) treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Qt received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

U) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

as Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LU Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Case 20-17365 Doc1 Filed 08/06/20 Page 6 of 60

Debtor 1 Nicole Joyce Eaton bergen Case number (if known)

 

 

First Name Middle Name Last Nappe

| Part 6: | Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
CI No. Go to line 16b.
© Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
CJ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

CJ) No. tam not filing under Chapter 7. Go to line 18.

 

 

 

 

excluded and No
administrative expenses
are paid that funds will be U) Yes
available for distribution
to unsecured creditors? _
18. How many creditorsdo 1-49 Q) 1,000-5,000 UO} 25,001-50,000
you estimate that you QO) 50-99 CJ 5,001-10,000 LJ 50,001-100,000
owe? ) 100-199 C) 10,001-25,000 () More than 100,000
Cd 200-999 ;
19. How much do you @ $0-$50,000 LJ $1,000,001-$10 million C) $500,000,001-$1 billion

estimate your assets to

be worth?

C) $50,001-$100,000
LJ $100,001-$500,000
C) $500,001-$1 million

LJ $10,000,001-$50 million
LJ $50,000,001-$100 miltion
OQ) $100,000,001-$500 million

LY $1,000,000,001-$10 billion
L} $10,000,000,001-$50 billion
LQ More than $50 billion

 

20. How much do you

estimate your liabilities

to be?

Sign Below

For you

 $0-$50,000

C) $50,001-$100,000
CJ $100,001-$500,000
CJ $500,001-$1 million

L) $1,000,001-$10 million

L) $10,000,001-$50 million
C) $50,000,001-$100 million
C) $100,000,001-$500 million

L) $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
L} More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and ! did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankguptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

  

2, 1341, 1519, and 3571.

x

 

 

WH
Signature of Debtor 1

Executed on g : hh
MM? 7 DB SYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

Executed on
MM / DD /YYYY

Official Form 101 page 6
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 7 of 60

Debtor 1 Nicole Joyce Eaton orqear’

Case number (if known)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CQ) No
UL) Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

U) No

Q] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

LJ No

C) Yes. Name of Person . |
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if 1 do not properly handle the case.

 

 

 

 

x
Signature of Debtor 1 Signature of Debtor 2
Date g 3 2020 Date
MM# DD J / YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

Case 20-17365

Fill in this information to identify your case:

Nicole Joyce Eaton-Puryear

First Name Middle Name

Debtor 1

Debtor 2

 

EERE EE EEE Ee

Doc1 Filed 08/06/20 Page 8 of 60

Last Name

 

(Spouse, if filing) First Name Middie Name
United States Bankruptcy Court for the: District of Maryland

Case number

Last Name

 

 

{If known)

 

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

 

   

 

 

ck if this is an

“amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

Your assets
Vaiue of what you own

 

 

 

 

 

 

 

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information

1a. Copy line 55, Total real estate, from Schedule A/B .....cccccccesesssesssssssssssessssassssssesssssesssssisscsssecsstssesasesesstiscstsiceesseeccee $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B.......ccccccccsssessssssssssssssessssssesssssspesstesssssesesesieceetstecesseccesecccsse. $ 1,525.00
1c. Copy line 63, Total of all property on Schedule A/B oo. cecccccccccccsesssssssssssiessesssessarsussasisessssvssssstiseesevseesseeseastcestececeecec $ 1,525.00
Summarize Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 15,726.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $e
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... cccccceccsesssssceucceceseceses $ -
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/E oo... oceccsesecessccsceeeees + 5 19,425.39
Your total liabilities g__ 95,151.39
EERE summarize Your Income and Expenses
4. Schedule |: Your income (Official Form 1061) 2 235.80
Copy your combined monthly income from line 12 of SCHEQUIO Lo... cecccscsssessesessssssecssessssessssssssseesiseessitces veces eect eeeseoseeec $__ eee
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCHEQUE J o..ccccccccssescccssssssesasssssssessssisssssiesesssissssttessstsisseeseeeesieeseseeceeecece. $ _ 3,274.35

page 1 of 2

 
 

 

nn een OO OE Ey

Case 20-17365 Doc { Filed 08/06/20 Page 9 of 60

Debtor1 Nicole Joyce Eaton-Puryear Case number (itknown)

First Name Middle Name Last Name

 

 

Er Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
4) Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 0.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) sO.
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_ 000
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) s_ C0
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TO
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +¢$ 0.00
9g. Total. Add lines 9a through Of. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 10 of 60

Fill in this information to identify your case and this fiting:

Debtor 4 Nicole Joyce Eaton - Puryear

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/18

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

ERE vescrine Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

wv No. Go to Part 2.
Q) Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

U) Single-family home the amount of any secured claims on Schedule D:
4.1, O buplex or multi-unit buildin Creditors Who Have Claims Secured by Property.
Street address, if avaitable, or other description P . "9
Q) Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
Q) Land $ $
L) investment property
- UJ Timeshare Describe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
ther the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
' U) Debtor 1 only
County CJ Debtor 2 only

QO) Debtor + and Debtor 2 only L) check if this is community property
C) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO) Single-family home the amount of any secured claims on Schedule D:

1.2. Creditors Who Have Claims Secured by Property.

 

{) Duplex ti-unit buildi
Street address, if available, or other description Duplex or multi-unit building

 

 

 

 

 

 

CQ) Condominium or cooperative Current value of the Current value of the
UO) Manufactured or mobile home entire property? portion you own?
Q) Land $ $
QO Investment property
‘ Describe the nature of your ownership
City State ZIP Code O) Timeshare interest (such as fee simple, tenancy by
() Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
O) Debtor 4 only
County C) Debtor 2 only
C Debtor 1 and Debtor 2 only CL] Check if this is community property
) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A4/B Schedule A/B: Property page 1
 

Case 20-17365 Doc 1

Debtor 4 Nicole Joyce Eaton - Puryear

 

 

First Name Middle Name Last Name

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..........000...00.ccccccccscecececseccesscsensaccesevsescecersestetececeetceeeccee, >

BEBE vescrive Your Vehicles

What is the property? Check all that apply.
Q Single-family home

Q) Duplex or multi-unit building

O) Condominium or cooperative

() Manufactured or mobile home

QJ Land

L) Investment property

Q) Timeshare

C] other

 

Who has an interest in the property? Check one.
CL} Debtor 1 only

QJ Debtor 2 only

CJ) Debtor 1 and Debtor 2 only

CI At teast one of the debtors and another

Case number (i known),

 

Filed 08/06/20 Page 11 of 60

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No

Wl Yes

3.1. Make: Hyundai
Model: Sante Fe
Year: 2008
Approximate mileage: 105000

Other information:

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

Official Form 106A/B

Who has an interest in the property? Check one.
u Debtor 1 only

Q) Debtor 2 only

C} Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Cd Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LJ Debtor 1 only

QC) Debtor 2 only

CI} Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 5,000.00 gs 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
 

Case 20-17365 Doc 1

Debtor1 Nicole Joyce Eaton - Puryear

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

3.4. Make:
Model:
Year:

Approximate mileage:

Last Name

 

Other information:

 

Who has an interest in the property? Check one.

Q) Debtor 1 only

CI) Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

Cl Debtor 2 only

CJ Debtor 1 and Debtor 2 only

OU At teast one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (it known)

 

Filed 08/06/20 Page 12 of 60

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property?

portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicies, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

QO) No
QO Yes

4.1. Make:
Model:

Year:

—

Other information:

 

 

If you own or have more than one, list here:

4.2, Make:
Model:

Year:

 

Other information:

Who has an interest in the property? Check one.
L) Debtor 4 only

QO) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

OU At least one of the debtors and another

OC) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LI} Debtor 41 only

QC) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CI] At least one of the debtors and another

O) check if this is community property (see
instructions)

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Form 106A/B

Schedule A/B: Property

Current value of the
portion you own?

 

 

 

page 3

 
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 13 of 60

Debtor 1 Nicole Joyce Eaton - Puryear Case number (if known)

First Name Middle Name Last Name

he Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
Q) No
\ Yes. Describe......... 1 Bed 2 Dressers Living Room Set Dishes $ 600.00

 

7. Electronics

Examples. Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

QC] No se . sous bo
(2 Yes. Describe.......... 2 Televisions 3 150.00

5

 

 

8. Collectibles of value

Examples. Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
NC seasivsannenessne ns sine npn sso dsr anemone soo sonny ws . .
W Yes. Describe.......... $ 0.00

9. Equipment for sports and hobbies

Examples. Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

Q) No on - - i
2 Yes. Describe.......... 5 0.00

10. Firearms
Examples. Pistols, rifles, shotguns, ammunition, and related equipment

 

 

 

 

bd No

C] Yes. Describe.......... $ 0.00
11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

Q) No postmnesie ipagni a nya an sosoneunn sos nash agama ee sev

2 Yes. Describe.......... : Everyday Clothes $ 650.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

OQ) No

J Yes. Describe $ 75.00
13. Non-farm animals

Examples: Dogs, cats, birds, horses

4 No senna sous soe . . . ~ . A

C) Yes. Describe........... § 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list

2 No . .

Q Yes. Give specific 5 0.00

information. .............; aa

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1,525.00

for Part 3. Write that number here ooo. cc cccsseecssssusssssssvevssssesvsssrasrasessntisessssivas arivassssssessstiuvicestitsesatisestsisissesiieseee >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 14 of 60

Debtor 4 Nicole Joyce Eaton - Puryear

First Name Middle Name Last Name

a Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

Case number (it known)

Current value of the

portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
16.Cash
Examples. Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
L) No
DY 68 oo oimintnenieinentininnnnianiiniinneliusinutavininunnuniunneniensnnannaaee CASK ose, $ 50.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
OQ) No
V(r Institution name:
17.1. Checking account: Bank of America $ 300.00
17.2. Checking account: $
17.3. Savings account: $
17.4, Savings account: $
17.5. Certificates of deposit: 3
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: 3
18. Bonds, mutual funds, or publicly traded stocks
Examples. Bond funds, investment accounts with brokerage firms, money market accounts
UO) No
CD Yes. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
QO) No Name of entity: % of ownership:
Cl Yes. Give specific 0% % $
information about o%
thEM....0 occ 9 %
0% % 5

 

Official Form 106A/B Schedule A/B: Property

page 5

 
 

Debter1 Nicole Joyce Eaton - Puryear

Case 20-17365 Doc1 Filed 08/06/20 Page 15 of 60

Case number (if known}

 

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

UL) No

O) Yes. Give specific
information about

Issuer name:

 

 

 

21. Retirement or pension accounts

Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Q) No

C) Yes. List each
account separately.

Type of account: Institution name:

401(k) or similar plan:

 

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

CG Ff fF fF

 

Additional account:

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

QO) No

Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Q) No

Official Form 1064/B

Issuer name and description:

 

 

 

Schedule A/B: Property

A

fF Ff FH F Ff HF Ff &H

page 6
 

Case 20-17365 Doc1 Filed 08/06/20 Page 16 of 60

Debtor1 Nicole Joyce Eaton - Puryear

First Name Middle Name Last Name

Case number (if known),

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Q) No

C} Yes. Give specific
information about them..... a)

}

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

QO) No

CI] Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

CQ) No

] Yes. Give specific |
information about them....: 3

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
Q) No

UO Yes. Give specific information
about them, including whether
you already filed the returns : State: $
and the tax years. etsteseeeeneeeeeenee |

Federal:
Local:

29. Family support
Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

QO No

C) Yes. Give specific information.............. :

Alimony: $
Maintenance: $
_ Support: $
Divorce settlement: $
» Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
QO) No
C) Yes. Give specific information.............. ' ;

Official Form 106A/B Schedule A/B: Property page 7

 
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 17 of 60

Debtor 4 Nicole Joyce Eaton - Puryear

First Name Middle Name Last Name

Case number (if known),

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

CO) No

O Yes. Name the insurance company

. ~ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

UL) No

C) Yes. Give specific information............. :

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples. Accidents, employment disputes, insurance claims, or rights to sue

U No

Q) Yes. Describe each claim...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

LJ No

(J Yes. Describe each claim... :

35. Any financial assets you did not already list

or

CI) Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 2150.00
for Part 4. Write that number Were ee ccccsccsseesceccssccsssessssssssvsvesrvenvnvussensessessenssssstavustvaseasasssssessisetivestesseseseseusesttitess tee > $ 150.

 

 

 

Cra Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property? |
Q) No. Go to Part 6.
C) Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

O) No
Q) Yes. Describe......:

 

 

 

 

$
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
CJ No _
U) Yes. Describe.......

Official Form 106A/B Schedule A/B: Property page 8
Case 20-17365 Doc1 Filed 08/06/20 Page 18 of 60

Debtor 1 Nicole Joyce Eaton - Puryear Case number (if known),

 

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

QO) No
LJ Yes. Describe.......

41. Inventory
QO) No .
Q) Yes. Describe.......

 

 

 

42. Interests in partnerships or joint ventures

Q) No
QO) Yes. Describe.......

%

 

%

 

%

 

43. Customer lists, mailing lists, or other compilations
UL No
C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

Q) No
Cl) Yes. Describe...

44. Any business-related property you did not already list
Q) No

C) Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number here 0. ccc cess csscesssecervcssvcssusceresesaneeavesssssatestssssussivussisssvts isareesveverieetvassitussesestecstecsiee >

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

Name of entity: % of ownership:

FF FHF Ff HF

 

 

 

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
C] No. Go to Part 7.
Cl] Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

UC) No

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 19 of 60

Debter1 Nicole Joyce Eaton - Puryear

First Name Middle Name Last Name

Case number (if known)

 

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q) No
L) Yes. Give specific.
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
QC) No
he 7 :
$
50. Farm and fishing supplies, chemicals, and feed
L) No
ee
$
51. Any farm- and commercial fishing-related property you did not already list
UL) No
QC) Yes. Give specific |
information..........., $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here oo. ccccccccsesessssssssssesvessvmsessusssesessstssssssttvasitssssssassessusssstititeesseseesesesseesesstes bees >
EESAE vescrive All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
QU) No
Q) Yes. Give specific
information.............
$
54. Add the dollar value of all of your entries from Part 7. Write that number here ........-.-cccccsccccccccccccssssseeeceeeeeeeeeecccccee. > $
cleat: List the Totals of Each Part of this Form
55, Part 1: Total real estate, Vme 2.00.0 ccccccssssssunsvessessesssseessscsssnsesnvvasvmmsnsnessesenseasssssssivissresessssssssisesititiveteesessetseestesseee ee cece. > $
56. Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $ 1,525.00
58. Part 4: Total financial assets, line 36 $ 2,150.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. ..........c....  § 3,675.00 Copy personal property total > +3 3,675.00

63. Total of all property on Schedule A/B. Add line 55 + line 62.0000... cccccccscsecscssesecssessesscssesscssvarsessevsstsaversesvessestereeceeseeeees

Official Form 106A/B Schedule A/B: Property

 

 

5 3,675.00

 

page 10

 

 

 
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 20 of 60

Fill in this information to identify your case:

Debtor 4 Nicole Joyce Eaton-Puryear

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number LJ Check if this is an
{If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

a Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief Hyundai Sante Fe $ 2,500.00 Ws 2,500.00
description, —WuUNdai vante re _ UU. ¢ 2,500.
Line from LJ 100% of fair market value, up to
Schedule A/B: 3.1 any applicable statutory limit
Brief
description: H hold | $1,525.00 Ws 1,525.00
Line from L) 100% of fair market value, up to
Schedule A/B: 15_ any applicable statutory limit
Brief .
description: -BankOfAmerica $300.00 Ws 300.00
Line from O) 100% of fair market value, up to
Schedule A/B: 214 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
wi No
L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LY No
) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
 

Case 20-17365 Doc1 Filed 08/06/20 Page 21 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Nicole Joyce Eaton-Puryear Case number (it known),
First Name Middle Name Last Name
Ey Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: |. ———————_—_——__ $ Us
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: © —————————_—__—-__ § Us
Line from CI 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: § ———_—-_——__—____ $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: |. —————__—_——_—-__ $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —_______—_ § Os
Line from LJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: —____-+-__—._ § Lis
Line from C} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: © ————————_—__——__ 3 Os$
Line from C2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; § ————————_——___ 3. Os
Line from C) 100% of fair market value, up to
Schedule A/B:._ ———— any applicable statutory limit
Brief
description; § ——————————__——_ § is
Line from U) 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: ——____ 3 Os
Line from CL} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; § ————~—__-——_ § Os
Line from C3 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description. § ———~—__——_——___ 3. Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of
 

Case 20-17365 Doc1 Filed 08/06/20 Page 22 of 60

Fill in this information to identify your case:

Debtor 1 Nicole Joyce Eaton-Puryear

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Maryland

C b
(itknown) CJ Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
CL] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
W Yes. Fill in all of the information below.

Ein List All Secured Claims

| Column.A Column'B ~. Column-C
_ 2. List all secured claims. if a creditor has more than one’secured claim, list the creditor separately amountof claim: Value of collateral. Unsecured

for each claim. If more than one creditor has‘a particular claim, list the other creditors in Part 2. Do not deduct the that supports this’ portion
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

 

 

 

 

 

 

 

 

value of collateral. claim If any
Bridgecrest Describe the property that secures the claim: $ 15,726.00 $ 5,000.00 $ 10,726.00
Creditors Name
7300 E Hampton AVe 2008 Hyundai Sante Fe
Number Street
As of the date you file, the claim is: Check ail that apply.
Ww Contingent
Meza AZ 85209 © unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wf Debtor 1 only Wd An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another {Judgment lien from a lawsuit

Q) other {including a right to offset)
) Check if this claim relates to a

community debt
Date debt was incurred 07/01/0201 Last 4 digits of account number _s 9 0 7

C23]

Describe the property that secures the claim: $ $ $
Gredtors Name aansnns ons» ns ne

 

 

 

 

 

 

Number Street i 3
As of the date you file, the claim is: Check all that apply.
Q Contingent
(J unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QO Debtor 1 only C) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
CJ Debtor 4 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
O) Atleast one of the debtors and another CV Judgment lien from a lawsuit
CD other (including a right to offset)
) Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number —__ _

Add the dollar value of your entries in Column A on this page. Write that number here: 5,000.00 |

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

 
Filed 08/06/20 Page 23 of 60

Case 20-17365 Doc1

  

Eee oleic eee cee (eT iam col mer: toe

 
   

Nicole Joyce Eaton-Puryear

Middle Name

Debtor 1

 

  

First Name Last Name

Debtor 2
(Spouse. if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: District of Maryland

(] Check if this is an

Case number amended filing

(If known)

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

eae All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

 

12/15

 

 

Wd No. Go to Part 2.

| Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

Priority

 

 

 

 

Total.claim Nonpriority
amount amount
2.1
Last 4 digits ofaccountnumber ss  sS. $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Stale ZIP Code 1 Contingent
O) Unliquidated
Who incurred the debt? Check one. oO Disputed
Debtor 1 only
CY Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q Domestic support obligations
At least one of the debtors and another O1 Taxes and certain other debts you owe the government
C1 Check if this claim is for a community debt O) Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
O No () Other. Specify
Q) Yes
[2.2 | Last 4 digits of accountnumber $ $ $

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

(0 At least one of the debtors and another

Q Check if this claim is for a community debt

Is the claim subject to offset?

OC) No
Q Yes y

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

Q Unliquidated

QO Disputed

Type of PRIORITY unsecured claim:
{) Domestic support obligations
Q) Taxes and certain other debts you owe the government

QQ Claims for death or personal injury while you were
intoxicated

O other. Specify

 

page 1of_
 

 

EE SE ee

, Case 20-17365 Doc 1

WMicale Jijee Caton Poryece

Debtor 1

ees All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Filed 08/06/20 Page 24 of 60

Case number (if known}

O io. You have nothing to report in this part. Submit this form to the court with your other schedules.
Y

es

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Cao dal Ore Ban’ Ws4

Nonpriorify Creditor’s Name

{8000 Ctpty b ONY Driv’

 

City State ZIP Cade

werrmeurres the debt? Check one.
Debtor 1 only

CJ) Debtor 2 only
() Debtor 1 and Debtor 2 only
O) Atieast one of the debtors and another

C) Check if this claim is for a community debt

ae claim subject to offset?
)

(vex

Total claim

Last 4 digits of account number _2. - € 4 5 4G/°

5/216

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

eminent
Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

CJ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

oes to pension or profit-sharing plans, and other similar debts
Other. Specify

 

 

 

LAmernty LB] MY Pincer BWDS

"ts Creditor'g Name

ox $2120

ae Street

brlimbus t bH# 42216

City State

wep incured the debt? Check one.
Debtor 1 only

UO) Debtor 2 only
O) Debtor 1 and Debtor 2 only
CO Atieast one of the debtors and another

ZiP Code

Q) Check if this claim is for a community debt

Is thé claim subject to offset?
No
QO) Yes

Hote. SAVINGS Bani

ox 47504

 

 

 

nO Street
Jan Anton , Tr 72 Vek
City v State ZIP Code

neues the debt? Check one.
Debtor 1 only

QO) Debtor 2 only
C) Debtor 1 and Debtor 2 only
O) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Seca subject to offset?
No

CD ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

’ 7 FO
Last 4 digits of account number Ss Gg ft 3 5 41

When was the debt incurred? 4of2ole

As of the date you file, the claim is: Check all that apply.

OQ feontingent
Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

O) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UO pebts to pension or profit-sharing plans, and other similar debts

Other. Specify eat COM

Last 4 digits of account number or q b 2 $ SIZ. ob

When was the debt incurred? 471 26/

As of the date you file, the claim is: Check all that apply.

1 gerfngon
Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

QO) student leans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Other. Specify . #97 eas ctrdy

page f of
 

Case 20- 17365 Doc 1

 

Filed 08/06/20 Page 25 of 60

Debtor 1 Mherle Ooyee Vaggene/
First Name Middle * Last Le

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

L Wet Oru | Punter Kad

 

Nonpriority Creditor’: 0. da Name VU
asd Rage words KA/
Mn 56303

er Street (J
Mant (Aout 2
State ZIP Code

City

weincured the debt? Check one.

Debtor 1 only
Q) Debtor 2 only
QO) Debtor 1 and Debtor 2 only
O) Atleast one of the debtors and another

Cl Check if this claim is for a community debt

eye claim subject to offset?
No

OC Yes

Total claim

BU”?

Last 4 digits of account number S q oO. 4

When was the debt incurred? JI [2616

As of the date you file, the claim is: Check all that apply.
mingent

Unliquidated
C} Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

fo to pension or.profit-sharing plans, afd gther similar debts
Other. Specify Z ted chy a

 

 

Credt one Bank /tIny

 

Do” Bry Nam q 7 ov

 

Number treet

S Ved , Nv F992

City State ZIP Code

Who incurred the debt? Check one.

ebtor 1 only
C) Debtor 2 only
C] Debtor 1 and Debtor 2 only
(2 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

No
CO) Yes

ons

 

 

 

 

 

Nonpriority Creditor's Name

NSU kadge wrod Trive/

Street

"Merv mo Neg Fh, WL 6305!

City fState ZIP Code

Yn the debt? Check one.
Debtor 1 only

Q) Debtor 2 only

CQ Debtor 1 and Debtor 2 only

U Atieast one of the debtors and another

C) Check if this claim is for a community debt
Is th

No
C) Yes

laim subject to offset?

Official Form 106E/F

lbGs 4digits of account number

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred? 7 J20f G

As of the date you file, the claim is: Check all that apply.

Q) Contingent

CQ oitliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension Creep plan’, and other similar debts
WOther. Specify

Last 4 digits of account number

D200

When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
eoingen

Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q bts to pension or profit-sharing plans, and other,similar debts
Wore, Specify Aes cord

page of
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 26 of 60

Debtor 1 Case number (it known)

 

First Name iddie Name Last Name

ES Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Total claim

Last 4 digits of account number

S16?

Nonpriority Creditor's Name

fy Box GbIQAe™

“LA Street

Worth , Te Tbr tol

oF State ZIP Code

wa the debt? Check one.
D

ebtor 1 only
QO) Debtor 2 only
CJ Debtor 1 and Debtor 2 only
CJ At least one of the debtors and another

CI Check if this claim is for a community debt

wn subject to offset?
No

O) Yes

[D616

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

| Contingent
Unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

{0 Student loans

Cj Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO bts to pension of profit-sharing plans, and pther similar debts

Wore. Specify. statlment’

 

 

BSE | LI Ross Adsoecaes

 

Nonpriority Creditor's Name

ln WOrS0) WAY

 

Number Street

Jackson, MM; 49262

City State ZIP Code

Who incurred the debt? Check one.

WW bebtor 1 only

(J Debtor 2 only
Q) Debtor 1 and Debtor 2 only
CO. Atleast one of the debtors and another

QO) Check if this claim is for a community debt

nn subject to offset?
No

OC) Yes

Last 4 digits ofaccountnumber
When was the debt incurred? 6 [20tF

As of the date you file, the claim is: Check ail that apply.

Q Contingent
© unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

QC) Student toans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or préfit-sharing plans, and other similar debts

Cd“other. Specify. utility

166"

 

Official Form 106E/F

Cede be /INNV Fundeng Ue
Py Bon 1264

 

™ Orecan wlle? St 29 oy

City State ZIP Code

Wha incurred the debt? Check one.
D

ebtor 1 only
() Debtor 2 only
C) Debtor 1 and Debtor 2 only
C) Atleast one of the debtors and another

OD Check if this claim is for a community debt

ot. claim subject to offset?
No

O) yes

Last 4 digits of account number —__
2/209

As of the date you file, the claim is: Check all that apply.

Seen
Nliquidated

Q) Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:

CL) student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q
CJ Debts to pension ee aring plafis, and other similar debts
O) other. Specify a ay card

Schedule E/F: Creditors Who Have Unsecured Claims

5 F2-B90

page of
, Case 20-17365 Doc 1
a 22 |
_N i lobe Nieyes Eugen td

First Name Middle Name Last Name\_J .

Debtor 1

Filed 08/06/20 Page 27 of 60

cap

Case number (i known)

 

rar 2: NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

[| Mul tana lrea | Crmeredy Cipitel/

 

"Bag Creditor’ sNa

B biG Beyer La

 

AK 4, M . 4 op {3

City J State ZIP Code

Who incurred the debt? Check one.

Webtor 1 only

C2 Debtor 2 only
Q Debtor 1 and Debtor 2 only
UI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

No
U) Yes

Total claim

Last 4 digits of account number

t[ 4}

As of the date you file, the claim is: Check all that apply.

5 PPA

When was the debt incurred?

Q) Contingent
nliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, ang other similar debts

Other. Specify Crea 4+ £6.

 

 

Nonpriority Creciors Name

T0004 hte ddlebrsok- Ags

LEP Aniteacr [Whke ela 4 Assiccctegiasts digits of account number

 

Number, Street

 

s BP

f. org

When was the debt incurred?

 

 

 

 

As of the date you file, the claim is: Check all that apply.
tnx ylle/, IN 387909
City State ZIP Code OD Gontingent
Unliquidated
Who incurred the debt? Check one. CQ disputed
Webtor 41 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims _
O ts to pension or profit-sharing‘plags, and other similar debts
Is the claim subject to offset? Other. Specify [ Nedicg Uy
No
C) ves
™ od
L_| , — s [G00
Mindy byt Last 4 digits of account number | LL
Nonprigfy Creditors Rame —* /.
Y byt [ Gol 0 When was the debt incurred? SI Ato
j
Ni r Street
umpel ‘bus 0 # q¢ 4H g As of the date you file, the claim is: Check all that apply.
f
City ¢ State ZIP Code Q) Contingent

Who incurred the debt? Check one.
Di

ebtor 1 only
Q) Debtor 2 only
O) Debtor 1 and Debtor 2 only
C Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

No
UO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Unliquidated
CO Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ys to pension or profit-shgring plans, arfd other similar debts
Other. Specify ot Chg)

page of
Case 20-17365 Doc 1

aieole-> Tyee Late fer

Debtor 1

First Name Middle Name Last Name

 

Filed 08/06/20 Page 28 of 60

Case number (if known)

 

ES Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on-this page, number them beginning with 4.4, followed by 4.5, and so forth.

| Aret [MF NT
Non ty Bo x Name 36) q ;

Street

“Dliorarngtin , FL gir

City State ZIP Code

 

 

yo the debt? Check one.
D

ebtor 1 only
L) Debtor 2 only
() Debtor 1 and Debtor 2 only
(2 Atleast one of the debtors and another

U Check if this claim is for a community debt

we subject to offset?
No

Q Yes

Total'claim

G16

Last 4 digits of account number 7 oO oS Ss

When was the debt incurred? 6/ 2/6

As of the date you file, the claim is: Check all that apply.

$

QQ Contingent
nliquidated
a Disputed

Type of NONPRIORITY unsecured claim:

C) Student toans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

) bts to pension or profit-sharing plans, and other similar debts

Wore, Specify. hee ee?

 

Tippee & Frat Le

ot Vert Name lantecs Mut Lond Ste 730

Number Street

UUs , pe Hu T

 

, 2500 7?

Last 4 digits of account number _

When was the debt incurred? S/ 20 gf

As of the date you file, the claim is: Check all that apply.

 

 

 

 

 

 

s OLS"

vw State ZIP Code (2 Coatingent
WO rrcated
fo the debt? Check one. O disputed
Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only © Student loans
C1 Atleast one of the debtors and another OU) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
Sees {o pension or profit-sharing plans, and other similar debts
x ci subject to offset? Other. Specify
No
QD Yes
L_| Mardagreey Werk § Last 4 digits of account number 7). f Ls
Nonpriority Crk jor's Mth | 2
[fs 3 | Ave When was the debt incurred? / Dig,
Number Street Sel As of the date you file, the claim is: Check all that apply.
h oe ,
[Mo WL 62 State ZIP Code

ah the debt? Check one.
Debtor 1 only

OQ) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
O At least one of the debtors and another

Q) Check if this claim is for a community debt

he subject to offset?
No

U) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

onan
Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CQ Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO
LJ Debts to Pension Nee arigg plans, and othey similar debts
C) other. Specify. Oa Cc

page ___ of
 

Case 20-17365 Doc 1

Bifrp ryote!

Debtor 1 Nicole pce

aN Name Middle Name (J Last Nae J

Filed 08/06/20 Page 29 of 60

Case number (if known)

 

 

rar 2: NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

LI Chay Pr 2 kebab
"TAL Slige ve

 

Pus (he) WAY20F

City State ZIP Code

yn the debt? Check one.
Debtor 1 only

LJ Debtor 2 only

Q Debtor 1 and Debtor 2 only

C1 Atieast one of the debtors and another

U) Check if this claim is fora community debt

is the claim subject to offset?

Gio
C) yes

LS time Medial Cue?
0 Bex Was
Fanaa H ‘tol

City State ZIP Code

 

Whg incurred the debt? Check one.
Di

ebtor 1 only
OQ Debtor 2 only
C) Debtor 1 and Debtor 2 only
CL) At least one of the debtors and another

CO) Check if this claim is for a community debt

, claim subject to offset?
No

Q) Yes

 

Last 4 digits of account number 7 14 g/

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

| Contingent

Q)thiiquidated

Q) Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CO Debts to pension or profit-sgaring plans, Bde similar debts
Other. Specify m Be

Total. claim

O95?”

 

Last 4 digits of account number 259

When was the debt incurred? 4 Jol 7

As of the date you file, the claim is: Check all that apply.
Seornaen

Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) pebts to pension or profit-sharing plans, afd r similar debts
Wome. Specify. MCA ce Cc bu

MI?

 

 

LI Lit rd Cire [Recereble Maer 51S p Aast 4 digits of account number 4 oD

 

fh BOX “Ad LG4

 

Ba tAdo Street wt UY ar] ¢

 

City State ZIP Code

Who incurred the debt? Check one.

ebtor 1 only
O) Debtor 2 only
CJ Debtor 1 and Debtor 2 only
(CQ Atteast one of the debtors and another

O) Check if this claim is for a community debt

ey subject to offset?
No

) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred?

42/on

As of the date you file, the claim is: Check all that apply.

Q Contingent
nliquidated
Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ye to Pension OWT mopar and pre similar debts
her. Specify. LB

page __

s 7943

of

 
e 20-17369) Doc 1

Debtor 1 Ni ay) Le

First Name Middle Name Last Name

yee

Filed 08/06/20 Page 30 of 60

Case number (if known).

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

L] Cast Deagneshicrs

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number i) 2 14

 

rene "A ‘ x Y 1446 g 8 0

When was the debt incurred? 6/ Bee 7

 

As of the date you file, the claim is: Check ail that apply.

 

Number Street” . c
naar) 16 YIAT4
City v State ZIP Code

we the debt? Check one.

Debtor 1 only
QO) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
LI At least one of the debtors and another

O) Check if this claim is for a community debt

aa subject to offset?
No

CD ves

yeni
Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student leans

OQ Obligations arising out of a se aration agreement or divorce that
9 9g Pp
you did not report as priority claims

LJ Debts to pension or prof sarng plans, and Ee simil r debts
Other. Specify wNe cat’

Total.claim

Nl

 

 

Official Form 106E/F

nat feainer/

Last 4 digits of account number Oo F l +

 

NDS iy x Ly Sif

When was the debt incurred? | 4 po

 

ut Wid

State ZIP Code

Number LE f by
Ww)

Aa the debt? Check one.
D

City

ebtor 1 only
CI) Debtor 2 only
Q Debtor 1 and Debtor 2 only
CI Atleast one of the debtors and another

C) Check if this claim is for a community debt

we subject to offset?
No

U) Yes

As of the date you file, the claim is: Check all that apply.
ener

Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

yes to pension or profit-sharing plans, and gther similar debts
Other. Specify a

Last 4 digits of account number 7 ge fe CA

 

Ss
Nonpriority Creditor's Na
je 1 Ave

When was the debt incurred? hf 2020

 

Street
Are+ wt

City State

won the debt? Check one.
Debtor 1 only

CO) Debtor 2 only
C) Debtor 1 and Debtor 2 only
C) Atleast one of the debtors and another

Number

I3 SCL

ZIP Code

©) Check if this claim is for a community debt

4. claim subject to offset?

No
OQ Yes

As of the date you file, the claim is: Check all that apply.

oningen
Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student leans

Y Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ae to pension or profit-sharing plans, and other similar debts
Other. Specify < €

Schedule E/F: Creditors Who Have Unsecured Claims

(Me 12%

s 377%

page of _
 

Debtor 1

Case 20-17365 Doc 1
Nate Joye Ltn. fey

 

First Name a Last Name VU

 

Fed 08/06/20 Page 31 of 60

Case number (if known)

ES Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

|

  

6 Box 4/92

  
 

Nonpriority Cre

 

Number treet ’ L Shree , EL bs 197

 

City "State ZIP Code

vo the debt? Check one.
D

ebtor 1 only
C Debtor 2 only
C2 Debtor 1 and Debtor 2 only
(CJ at least one of the debtors and another

C) Check if this claim is for a community debt

we subject to offset?
No

OO ves

Total claim

Last 4 digits of account number g qT 7 g

When was the debt incurred? Bhraz

As of the date you file, the claim is: Check all that apply.

BSF

Q Contingent
Wriasicatea
Disputed
Type of NONPRIORITY unsecured claim:

CI) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims .

QO) pebts to pension or profit-sharing pians, and other similar debts

Other. Specify_( pb ha ne

 

LJ Mera dred She Tiles

 

Ep" Bos 0889

 

Numby Street _
Arr polis, wt 2140 /
City t " t State ZIP Code
Who incurred the debt? Check one.
ebtor 1 only

O) debtor 2 only
O) Debtor + and Debtor 2 only
(2 At least one of the debtors and another

O Check if this claim is for a community debt

a subject to offset?
No

QO) Yes

J tidey band Sate Tres

 

 

Nonpriority nediipr's Bs x 4 8 g Z,

 

Number nee i vi A YD $o/

A
City , { e State ZIP Cade

noe the debt? Check one.
Debtor 1 only

Q) Debtor 2 only
C) Debtor 1 and Debtor 2 only
CJ At least one of the debtors and another

CO) Check if this claim is for a community debt

Is the claim subject to offset?

No
CJ ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 3 2 s 5 $ /2 A Zee

When was the debt incurred? A oO Cc Ss

As of the date you file, the claim is: Check all that apply.

Q Contingent
(4 Tnliquidated

Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CO) bts to pension or prot shating plgas, and other similar debts
one, Specify. > fe “~ xoS

Last 4 digits of account number 3 Z 5S 5 LECT

When was the debt incurred? 2 o oe _

As of the date you file, the claim is: Check all that apply.
ener

Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plaps, and other similar debts
DA ther. Specify__. fo!

page of

 
Debtor 1

Ea Add the Amounts for Each Type of Unsecured Claim

1 Col LasERYZF5 PRobeh -FiPLoeupekeo Page 32 of 60

First Name Middle Name ast Name

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

 

Total claims
. from Part 2

Official Form 106E/F

6a.

6c.

6d.

Ge.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add ail other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

- Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Total claim

i

Rcd

(

 

 

 

 

Total claim

A

tt

gi. + soft, 99) 8%

gj.

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page

of

 
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 33 of 60

Fill in this information to identify your case:

Debtor Nicole Joyce Eaton-Puryear

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

(If known) LJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(i No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CI Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1

Name

Number Street

City State ZIP Code
2.2

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

OI econ sass sunaes SHEZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of_
Case 20-17365 Doc1 Filed 08/06/20 Page 34 of 60

Fill in this information to identify your case:

Debtor 1 Nicole Joyce Eaton-Puryear

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

CJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

No
OQ) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No. Go to line 3. ;
C} Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

QO No

CJ Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
OQ) Schedule D, line
Name
QO) Schedule E/F, line
Number Street O Schedule G, line
City State ZIP Code
OQ Schedule D, line
Name
OQ) Schedule E/F, line
Number Street CQ) Schedule G, line
City . State ZIP Code

 

 

 

UO Schedule D, line
Name

Q) Schedule E/F, line
Number Street ) Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors pageiof_
Case 20-17365 Doc1 Filed 08/06/20 Page 35 of 60

Fill in this information to identify your case:

Debtor 4 Nicole Joyce Eaton-Puryear

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [|

Case number Check if this is:

{If known)
LJ An amended filing

LOA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wT DDT WWW
Schedule I: Your Income 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not inctude information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Ce Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status A employed C) Employed
employers. LJ Not employed O Not employed
Include part-time, seasonal, or
self-employed work. .

poy Occupation Customer Service Rep

 

Occupation may include student
or homemaker, if it applies.

Employer’s name Friendly Finance Corporation

 

Employer's address 6340 Security Blvd.
Number Street Number Street

Suite 200

 

 

 

Baltimore MD 21207
City State ZIP Code City State ZIP Code

 

How long employed there? 7 years 7 years

oe Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3,061 24 $
3. Estimate and list monthly overtime pay. 3. +3 348.76 + ¢
4. Calculate gross income. Add line 2 + line 3. 4. $ 3,41 0.00 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case 20-17365 Doc1 Filed 08/06/20 Page 36 of 60

Debtor 1 Nicole Joyce Eaton-Puryear

First Name Middle Name Last Name

 

 

 

 

Case number (if known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

F No.

 

 

 

 

 

For Debtor 1 For Debtor 2 or
. non-filing spouse
Copy line 4 Were... cceecseseescsesssessesnsseeseacescasesesscseescsearcaseusacsuvaueasscarteseeseas >4. g 3,410.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. 623.32 $
5b. Mandatory contributions for retirement plans 5b. $ 85.24 $
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
5e. Insurance Se. § 262.52 $
5f. Domestic support obligations Bf, $ 0.00 $
5g. Union dues 5g. $0.00 $
5h. Other deductions. Specify: Personal Loan 5h. +3 105.76 +43
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+5et+5f+5g+5h. 6 § 1,076.84 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 g 2,333.16 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. ne
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. TT
8d. Unemployment compensation 8d §., 0.00 $
8e. Social Security 8e.  §$ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: af = $_____—- 0.00 $
8g. Pension or retirement income 8g. §$ 0.00 $
8h. Other monthly income. Specify: 8h. +3 0.00 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.1 $ 0.00 $
10. Calculate monthly, income. Add line 7 + line 9. _ 5 2,333.16 $ = |s 2,333.16
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ———_—
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: WW. § 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 333.16
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S___ E99. 10
Combined

monthly income

 

OO Yes. Explain:

 

 

Official Form 1061

Schedule I: Your Income

page 2

 
 

 

Case 20-17365 Doc T Filed 08/06/20 Page 37 of 60

Fill in this information to identify your case:

Debtor 4 icolg/ Liteon

First Name Middle Name Last Name Check if this is:

Debtor 2 :
(Spouse, if filing) First Name Middie Name Last Name O An amended filing

LA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ESTEE vescrine Your Household
1. ~~, a joint case?
No. Go to line 2.

C) Yes. Does Debtor 2 live in a separate household?

No
LI Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? LI Mo
oy Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ee G Q
Do not state the dependents’ Art tird Se Pp / No
names. b es
Nrirddaus htee/ IZ Q) No
~ Yes
QC) No
(2 Yes
CL] No
QC) Yes
UL) No
OU Yes
3. Do your expenses include Trio

expenses of people other than QO
yourself and your dependents? Yes

GREEN Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and G 450 90
any rent for the ground or lot. 4. $__7S

If not included in line 4:

4a. Real estate taxes 4a. $ 4b

4b. Property, homeowner's, or renter’s insurance 4b. $ ca

4c. Home maintenance, repair, and upkeep expenses 4c. $ / Ob
4d. Homeowner's association or condominium dues 4d. $ 4A

Official Form 106J Schedule J: Your Expenses page 1
Case 20-17365 Doc’ Filed 08/06/20 Page 38 of 60

Debtor 1 N leoole Lit h Foeycee!

10.
11.

12.

13.

15.

16.

17.

18.

19.

20.

Official Form 106J

 

First Name Middle Name

Lagtfiame

Additional mortgage payments for your residence, such as home equity loans

 

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, meen and cable services
6d. Other. Specify:

Food and housekeeping supplies

. Childcare and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify: prtsaiprurrs

Taxes. Do not include ao from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

 

Case number (if known)

6a.
6b.
6c.
6d.

12.
13.
14,

15a.
15b.

15d.

17a.
17b.
17¢.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Income (Official Form 106l).

Other payments you make to support others who do not live with you.

a

Specify:

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Schedule J: Your Expenses

20a.
20b.
20c.
20d.

20e.

Your expenses

, 8

150%

$
ik
$ iS

 

page 2
Case 20-17365 Doc’f “ Filed 08/06/20 Page 39 of 60

Debtor 1 Ni oN le Lichor Lh ato Case number (if known)

First Name Middle Name Last Narke J

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23, Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

UC No.

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

+5 H

 

 

 

5 op eF

$ S-
$ FA qe

 

 

5 2333 -ip
-$ 42.74. 3S

 

 

$ 7 GL AG

 

 

 

Wes. Explain here: Ret ntreaées [sf of Lach Jr

 

Official Form 106J Schedule J: Your Expenses

page 3
 

 

 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 40-of 60

Fill in this information to identify your case:

Debtor 1 N Lele Douce, Eechm ~ Foryear,

 

 

 

First Name Midi Name Les( Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland [J

Case number
(if known)

 

 

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Be as complete and accurate as possible. If two married
information. If more space is needed, attach a separate
number (if known), Answer every question.

 

04/16

peopie are filing together, both are equally responsible for supplying correct
sheet to this form. On the top of any additional pages, write your name and case

a Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Married
iJ Not married

2, During the last 3 years, have you lived anywhere other than where you live now?

W No

O) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1 Debtor 2:

Dates Debtor 2
lived there

lived there

CJ same as Debtor 4 Q Same as Debtor 1

 

From

 

 

 

 

 

 

 

 

 

 

 

 

 

From :
Number Street Number Street :
To To :
City State ZIP Code City State ZIP Code
C) same as Debtor 1 QC) same as Debtor 4
From From :
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

H No

UO) Yes. Make sure you fill out Schedule H. Your Codebtors (Official Form 106H).

Ey Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 

 
Case 20-17365 Doc 1

Filed: 08/06/20—Page 44 of 60.

Nile “Noy fe. Fath = Pury ron,

First Name Middle Name © Last Name

Debtor 1 se number (i known),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

A no

CJ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

For the calendar year before that:

(January 1 to December 31, )
YY

Sources of income
Check all that apply.

QO Wages, commissions,
bonuses, tips

Q Operating a business

O Wages, commissions,
bonuses, tips

Q Operating a business

OQ Wages, commissions,
bonuses, tips

QO Operating a business

Gross income

(before deductions and
exclusions)

 

$

Sources of income
Check all that apply.

QO Wages, commissions,
bonuses, tips

Q Operating a business

QO Wages, commissions,
bonuses, tips

Q Operating a business

Q Wages, commissions,
bonuses, tips

QO Operating a business

 

Gross income

(before deductions and
exclusions)

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions: rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

w No
C) Yes. Fill in the details.

 

Sources of income

Gross income from Sources of income Gross income from

 

 

 

 

 

 

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
ee HS
For last calendar year:
(January 1 to December 31, )
YYYY
For the calendar year before that: $ $
(January 1 to December 31, ) $ $
YY
$ $

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
 

Debtor 1 N t 65 be “Se Ce. tad ~ Pony Chey Case number (i known),

First Name

Case 20-17365...-.Doc-4__Filed 08/06/20. Page 4? of 60

Middie Nama

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

 

C) No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

@ No. Go toline 7.

Cl Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts,
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

4 No. Go to line 7.

Cl] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as chlid support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditar's Name

 

Number

Street

 

 

City

State 21P Code

 

Creditor's Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

QO Mortgage

QO) car

CJ credit card

OC) Loan repayment

oO Suppliers or vendors
other

(J mortgage

O) car

CY credit card

C) Loan repayment

Q Suppliers or vendors
CD other :

Q Mortgage

O) car

C credit cara

C} Loan repayment

OQ Suppliers or vendors

Q Other

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

 

page 3

 
 

Case 20-17365 Doc1 Filed 08/06/20 Page 43 of 60

Debtor 1 AGL te, Sey Ce. todm- Raney ln

Case number (i known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners: relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony,

A No

C) Yes. List all payments to an insider,

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
_ $ $
insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

a No

OC) Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe

Include creditor's name

 

insider's Name 5 $

 

Number Street

 

 

City State ZIP Code

 

insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
 

Case 20-17365 Doc 1

Debtor 4 N t ce i Scuy de, “> Rrqgon, number (i known)

 

First Name Middie Name Lasi'Name

Filed 08/06/20 -Page 44 of 60

 

BEE) teontiry Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

a Ns

CJ Yes. Fill in the detaits.

Nature of the case

Case title.

a

 

Case number

re

Case title

nn

 

Case number

 

Court or agency

Status of the case

 

 

 

 

 

Court Name Q) Pending
OU On appeal

Number = Street Q Concluded

City Staio ZIP Code

Court Name QO Pending
QO On appeal

Number Street CJ concluded

 

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

a No. Go to line 11.
QQ Yes. Fill in the information below.

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code

 

Creditor's Name

 

Number Street

 

 

City Stale ZIP Code

Official Form 107

Describe the property ‘ Date

Explain what happened

Cl Property was repossessed,

C) Property was foreclosed.

QC] Property was garnished.

Q Property was attached, seized, or levied.

Describe the property Date

Explain what happened

Property was repossessed.

Property was foreclosed.

Property was gamished,

Property was attached, seized, or levied.

Oooo

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

Value of the property

Value of the property

page 5

 

 
 

Case 20-17365 Doc1 Filed 08/06/20 Page 45-0f60

 

Debtor 1 Iw, i ed ben Oy ce atm Panter Case number (if known).

 

First Name Middie Name Last Name

11, Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Ai No

QO) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Craditor's Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXx—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
QO Yes

| Port S: ID Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
W No
QC) Yes. Fill in the details for each gift,

 

 

 

 

 

 

 

 

Gifts with a total value ofm more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

 

Case 20-17365 Doc1 Filed 08/06/20. Page 46 of 60

Debtor 1 { J t v9 Ge Ye (Ce. Eedm > Pung Ce ase number (i known)

First Name Middie Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

A no

CJ Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
3
Charity's Name
$

 

 

 

Number Street

 

City State ZIP Code

Cee Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

w No
O) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vatue of property
how the loss occurred cs. —, loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No
QO) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
3

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy Page 7

 

 

 
 

Case 20-17365 Doc4+—Filed 08/06/20 Page 47 of 40

Debtor 1 ha Cg le. Soule. Paton - Potey een

Case number (i known),
First Name Middle Name East Name

Description and value of any property transferred Date payment or Amount of
transfer was made — payment

 

Person Who Was Paid

 

Number Sireet :

 

 

City Slate = ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
Promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No ,

() Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street =—- $
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

@ No

C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 
Case 20-17365 Doc1 Filed 08/06/20 Page 48-0f60

 

Debtor 1 Ax 4H le Saye beh Diary wn

Case number (i known),
First Name Middie Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

J No
Q) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
, 20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, :
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

No
C) Yes. Fill in the details.

 

 

 

: Last 4 digits of account number Type of account or Date account was Last balance before
: instrument closed, sold, moved, closing or transfer
or transferred
!
Name of Financial institution
' XXXX— oO Checking $
Number Street Q Savings

QO Money market

 

QO Brokerage

 

 

 

 

City State ZIP Code Q Other
XXXX— Q Checking $
Name of Financial Institution To TT
a Savings
Number Street Q Money market
U Brokerage
CO other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WJ No

QO) Yes. Fill in the details.

 

 

 

 

 

 

 

Whe else had access to It? Describe the contents Do you still

have it?
C) No

Name of Financial Institution Name Q Yes

Number Street Number Street :

Clty State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
 

Case 20-17365 Doc1 Filed 08/06/20 Page 49 of 60

Debtor 1 U t ele. = cue Botr- Dyers Case number (i known)

First Name Middie Neme Last Name

-22,Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
OQ Yes. Fill in the detalls.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
C Ne
Name of Storage Facility Name QO Yes
Number Street Number Street

 

City State ZIP Code

 

City . State ZIP Code

identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
CJ Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name . $

 

Numb Street

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

 

ics Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, Including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or simiiar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Hi No

CQ) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

 
 

 

Case 20-17365 Doc1 Filed 08/06/20 Page 50 of 60

Debtor 1 Ko 1 CE le Nay ea tect Pomyerag number (if known)

First Name Middle Name LastWame

 

 

25, Have you notified any governmental unit of any release of hazardous material?

@ No

U) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code :
i

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

| No
C) Yes. Fill in the details.
Status of the

 

 

Court or agency Nature of the case case
Case title.
Court Name O Pending
oO On appeal
Number Street CO conciuded
Case number City State ZIP Code

Ce Give Detalls About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
O) An officer, director, or managing executive of a corporation

 

U) An owner of at least 5% of the voting or equity securities of a corporation

a No. None of the above applies. Go to Part 12.
QO] Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or TIN.

 

Business Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Susiness Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed i

 

From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
 

 

Case 20-17365 Doc1_ Filed 08/06/20 Page 51 of 60

Debtor 1 Ad 1c4 le. Sayce. Een. Pimgeren number (if known),

First Name Middie Name Last Name

Employer Identification number
De not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

WY No

O) Yes. Fill in the details below,

Date issued

 

Name MMTDOTYYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and ! declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

"a :

¥ x

Signature of Debtor 1 - Signature of Debtor 2

 

 

Dat Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wa No
QO) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

C Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
 

Case 20-17365 Doc1 Filed 08/06/20 Page 5? of 60

Notice Required by 11 U.S.C. § 342(b) for

 
 

Individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the

Bankruptcy Code:
m= Chapter 7 — Liquidation
m Chapter 11— Reorganization

mw Chapter 12— Voluntary repayment plan
for family farmers or
fishermen

= Chapter 13— Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

$245 filing fee

$75 administrative fee

+ 15 trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged. The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge. For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile.

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge.

You should know that even if you file

chapter 7 and you receive a discharge, some
debts are not discharged under the law.
Therefore, you may still be responsible to pay:
= most taxes;

™ most student loans;

m domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 1

 

 
Case 20-17365 Doc 1

= most fines, penalties, forfeitures, and
criminal restitution obligations; and

= certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

m= fraud or theft;

= fraud or defalcation while acting in breach
of fiduciary capacity;

= intentional injuries that you inflicted; and

w= death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement of Your Current Monthly
Income (Official Form 122A~1) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state.

If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
Test Calculation (Official Form 122A—2).

If your income is above the median for your
state, you must file a second form —the
Chapter 7 Means Test Calculation (Official
Form 122A-~2). The calculations on the form—
sometimes called the Means Test—deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors. If

Filed 08/06/20 Page53 of 60

 

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code. Ifa
motion is filed, the court will decide if your
case should be dismissed. To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code.

If you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic. To exempt
property, you must list it on Schedule C: The
Property You Claim as Exempt (Official Form
106C). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

 

Chapter 11: Reorganization

 

$1,167 _ filing fee

+ $550__administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a
business, but is also available to individuals.
The provisions of chapter 11 are too
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 2

 

 
 

 

Case 20-17365_. Doc 1 Filed 08/06/20 Page 54 of 60

Read These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including joss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of fifing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Under chapter 13, you must file with the court
a plan to repay your creditors all or part of the
money that you owe them, usually using your
future earnings. If the court approves your
plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits 5 years, depending on your income and other
family farmers and fishermen to repay their factors.

debts over a period of time using future
earnings and to discharge some debts that are
not paid.

Chapter 12: Repayment plan for family
farmers or fishermen

$200 filing fee

+ $75 administrative fee

$275 total fee

 

After you make all the payments under your
plan, many of your debts are discharged. The
debts that are not discharged and that you may
still be responsible to pay include:

 

 

Chapter 13: Repayment plan for m= domestic support obligations,
individuals with regular ™ = most student loans,
income = certain taxes,
= debts for fraud or theft,
235 i . : :
828 fing fee , m= debts for fraud or defalcation while acting
+ 75___administrative fee . . .
in a fiduciary capacity,

$310 total fee
m™ =most criminal! fines and restitution

Chapter 13 is for individuals who have regular obligations,
income and would like to pay all or part of ™ certain debts that are not listed in your
their debts in installments over a period of time bankruptcy papers,

and to discharge some debts that are not paid.
You are eligible for chapter 13 only if your

debts are not more than certain dollar amounts .
set forth in 11 U.S.C. § 109. w certain long-term secured debts.

= certain debts for acts that caused death or
personal injury, and

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 3

 

 
Case 20-17365 Doc 1

 

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankrupicy Code
requires that you promptly file detailed information
about your creditors, assets, jiabilities, income,
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court.

For more information about the documents and
their deadlines, go to:
http://www.uscourts.gov/forms/bankruptcy-forms

 

 

 

Bankruptcy crimes have serious
consequences

= Ifyou knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury—either orally or
in writing—in connection with a
bankruptcy case, you may be fined,
imprisoned, or both.

= ~All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attomey, and other
offices and employees of the U.S.
Department of Justice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
Sor Individuals Filing for Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address.

Filed 08/06/20_. Page 55 of 60

A married couple may file a bankruptcy case
together—called a joint case, If you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. 11 U.S.C. § 109(h).
If you are filing a joint case, both spouses must
receive the briefing. With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition. This briefing
is usually conducted by telephone or on the
Intemet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge. If you are filing a joint
case, both spouses must complete the course.

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from: http://www.uscourts. gov/services-
forms/bankruptcy/credit-counseling-and-debtor-
education-courses.

In Alabama and North Carolina, go to:
http://www.uscourts. gov/services-
forms/bankruptcy/credit-counseling-and-

debtor-education-courses.

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4

 

 
 

Case 20-17365 Doc1 Filed 08/06/20 Page 56 of 60

United States Bankruptcy Court

District of Maryland
In Re: Nicole Joyce Eaton-Puryear Case Number:
Debtor(s) Chapter: 7

VERIFICATION OF CREDITOR MATRIX

‘The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: 8 /3 /2020 Signature of Debtor(s): ha Tp
Ss.

 
Case 20-17365 Doc 1

CAPITAL ONE BANK
15000 CAPITOL ONE DRIVE

RICHMOND,VA 23238

MY PLACE REWARDS/COMENITY BANK
PO BOX 182120

COLUMBUS,OH 43218

USAA SAVINGS BANK
PO BOX 47504

SAN ANTONIO,TX 78265

FINGERHUT/WEB BANK
6250 RIDGEWOOD ROAD

ST CLOUD,MN 56303

CREDIT ONE BANK/LVNV FUNDING LLC
PO BOX 98875

LAS VEGAS,NV 89193

KOHLS
N56 RIDGEWOOD DRIVE

MENOMONEE FALLS,W! 53051

SANTANDER CONSUMER USA
PO BOX 961245

FT WORTH,TX 76161

Filed 08/06/20 Page 5/ of 60

MAILING MATRIX BK .txt
Case 20-17365 Doc 1

BG&E/LJ ROSS ASSOCIATES
4 UNIVERSAL WAY

JACKSON,MI 49202

CREDIT ONE /LVNV FUNDING LLC
PO BOX 1269

GREENVILLE,SC 29603

MIDLAND CREDIT
320 E BIG BEAVER RD

TROY,MI 48083

CEP AMERICA/WAKEFIELD & ASSOCIATES
7005 MIDDLEBROOK PIKE

KNOXVILLE,TN 37909

HSN/COMENITY CAPITAL
PO BOX 182120

COLUMBUS,OH 43218

AT&T /AFNI
PO BOX 3517

BLOOMINGTON, IL 61702

TAPPER & FRATTO LLC
90 PAINTERS MILL ROAD
STE 230

OWINGS MILLS,MD 21117

Oo
Filed 08/06/20 Page 58 of 60
Case 20-17365 Doc 1

SNAP FINANCE
PO BOX 26561

SALT LAKE CITY,UTAH 84126

GINNYS
1112 7™ AVE

MONROE,WI 53566

SPRINT
PO BOX 4191

CAROL,STREAM, IL 60197

Filed 08/06/20 Page 59 of 60
Case 20-17365 Doc1 Filed 08/06/20 Page 60 of 60

MONTGOMERY WARDS
1112 7™ AVE

MONROE,WI 53566

CHOICE PAIN & REHAB
122 SLADE AVE

PIKESVILLE,MD 21208

RIGHTTIME MEDICAL CARE
PO BOX 6725

ANNAPOLIS,MD 21401

PATIENT FIRST/RECIEVABLE MANAGEMENT SYSTEM
PO BOX 748941

BALTIMORE,MD 21275

QUEST DIAGNOSTICS
PO BOX 740880

CINCINNATI,OH 45274
